Case 1:18-Cv-01011-RI\/|C Document 19 Filed 10/02/18 Page 1 of 1 ~

]on Husted
Ohio Secretary of Sta'te

180 East Broad Street, 16th F|oor
Co§umbus, Oh¥o 43215

Tel: (877) 767~6446 Fax; (614) 644-0649
Www.OhioSecretaryofState.gov

ferra

   
  
 

   
 

/
/

`;'§I

§

 
 
 
 
 

 
 
 

Notice of Receipt

Date of Service: 7/1()/2018 Case Number: 18-1()11

Taylor Durnpson VERSUS Brian Andrevv Ade, et al

The Secretary of State of Ohio received service of process, notice or demand as the
statutory agent for Moonbase Holdings, LLC at P. O. Box 208, Worthington, OH, 43 085
under Section 1705.06 of the Ohio Revised Code. Service vvas forwarded via certified
mail to any available address of the company and the address set forth in the affidavit

Sincerely,

 

J on Husted
Secretary of State

lmf
9967

